                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

FOUR FIBERS, L.L.C. and
BRETT ROTHFUSS,
                                              Case No. 2:18-cv-13867
                   Plaintiffs,                Chief Judge Denise Page Hood
v.                                            Magistrate Judge Anthony P. Patti

KEPS TECHNOLOGIES, INC.,
d/b/a ACD.NET.,

               Defendant.
__________________________/

 ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL (DE 17) AS
 NARROWED BY THE STATEMENTS OF UNRESOLVED ISSUES (DEs
                        26, 28)

      This is a breach of contract case. Currently before the Court is Plaintiffs’

March 28, 2019 motion to compel non-party Verizon Wireless’ compliance with

the February 12, 2019 subpoena for production of documents. (DE 17.) Cellco

Partnership d/b/a Verizon Wireless (“Verizon”) has filed a response, and Plaintiffs

have filed a reply. (DEs 19, 22.) Plaintiffs and Verizon have also filed joint

statements of unresolved issues. (DEs 26, 28.)

      Chief Judge Hood referred this motion to me for hearing and determination,

and, ultimately, a hearing was held on June 19, 2019, at which attorneys Stephen P.

Dunn and John J. Cooper appeared. (DEs 20, 27.) The Court entertained oral

argument on the motion, after which the Court issued its ruling from the bench.

                                          1
      For the reasons stated on the record, all of which are incorporated herein by

reference, Plaintiffs’ March 28, 2019 motion to compel (DE 17), as narrowed by

the statements of unresolved issues (DEs 26, 28), is GRANTED. No later than

Wednesday, July 3, 2019, Verizon shall produce: (1) A supplemental affidavit,

which is signed, sworn and notarized, to include Illinois and Indiana material cost

payments made to Defendant, in addition to the Ohio and Michigan material cost

payment information already produced, along with back-up information, provided

in monthly increments, if possible (otherwise quarterly or annually, but in any case

in the most narrow temporal increment available); and, (2) A second signed, sworn

and notarized affidavit, which includes reoccurring monthly payments made to

Defendant for Ohio, Indiana, Michigan, and Illinois for the period 2011-2019, with

back-up information provided in monthly increments, if possible (otherwise

quarterly or annually, but in any case in the most narrow temporal increment

available). Finally, such production in no way prevents Plaintiffs from taking a

Fed. R. Civ. P. 30(b)(6) deposition of Verizon, if necessary.

      IT IS SO ORDERED.


Dated: June 20, 2019                   s/Anthony P. Patti
                                       Anthony P. Patti
                                       U.S. MAGISTRATE JUDGE




                                          2
                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on June 20, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         3
